Citation Nr: 0731543	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-22 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for paresthesia, 
left forearm and fingers of the left hand, residuals of 
shrapnel wounds, currently rated 10 percent disabling.

2.  Entitlement to an increased evaluation for atrophy of the 
muscles, left arm, muscle group V, residuals of shrapnel 
wounds, currently rated 10 percent disabling, to include 
whether the veteran is entitled to a separate, compensable 
evaluation for injuries to any additional left forearm muscle 
group.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, issued by the RO in Atlanta, 
Georgia, which denied the veteran's claims for increased 
evaluations.

The veteran is assigned a 10 percent rating for atrophy of 
the muscles of the left arm under Diagnostic Code (DC) 5305, 
which rates injuries to Muscle Group (MG) V. However, an 
August 2004 examination noted that his forearm injuries 
involved MG VII and MG VIII with loss of deep muscle fascia 
(it is unclear which muscles were involved in the loss of 
deep muscle fascia).  Each injured muscle group must be 
evaluated separately.

The claim of entitlement to increased (compensable) 
evaluations for injuries to include whether the veteran is 
entitled to a separate, compensable evaluation for injuries 
to any additional left forearm muscle group, and are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  The Board notes that this claim was been 
pending since the veteran's May 2004 application for 
increased ratings, and regrets the delay caused by this 
REMAND.  However, for the reasons discussed below, 
adjudication of these claims cannot be completed at this 
time.


FINDING OF FACT

The veteran's paresthesia of the left forearm and fingers of 
the left hand is manifested by numbing, tingling, and 
abnormal sensation.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
paresthesia of left forearm and fingers of the left hand are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.14, 4.123, 4.124a, Diagnostic 
Code 8515 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran sustained multiple shell fragment wounds in the 
left arm in service and contends service-connected 
paresthesia of the left forearm and fingers entitles him to 
at least a 20 percent rating.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

In July 2004, the veteran was advised as to what evidence VA 
was responsible for obtaining and what evidence the veteran 
should submit, including all evidence not in the possession 
of the Federal government.  He was also informed as to the 
type of evidence which would support his claim.  The letter, 
in essence, advised him to submit any evidence he might have 
in his possession or identify any evidence that might support 
his claim, although it did not specifically set forth that 
advice in those words.  The July 2004 letter advised the 
veteran of each notice element required by 38 C.F.R. § 
3.159(b)(1).  See 38 U.S.C.A. § 5103(a).

In August 2007, the veteran was provided with notice 
regarding the effective date and disability evaluations 
available, should service connection be established for any 
claimed disability.  As the veteran has been granted service 
connection, he was not prejudiced by receipt of this notice 
following the June 2005 SOC.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  The notice provided met both the law 
and the spirit of VCAA.  The timing of these notices did not 
affect the essential fairness of the adjudication or 
prejudice the veteran, since the record shows that VA 
obtained all evidence identified by the veteran.  See Sanders 
v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007).

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  The veteran's service medical records 
and VA clinical records are associated with the claims file.  
A contractor conducted an examination on behalf of VA.  
Although a second examination was scheduled, the veteran 
refused to attend.  VA afforded the veteran an opportunity to 
submit and identify any relevant evidence.

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
for an increased rating.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  All requirements of the duty to notify 
the veteran and the duty to assist the veteran are met.

Increased Evaluation of Paresthesia of Left Forearm and 
Fingers of Left Hand

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Pertinent regulations do not require that 
all cases show all findings specified by the Rating Schedule, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.  Therefore, the 
Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).

The veteran is currently rated under DC 8515.  For moderate 
incomplete paralysis, a 30 percent rating is assigned under 
DC 8515, with a 50 percent rating for severe incomplete 
paralysis.  Complete paralysis, evaluated as 70 percent 
disabling, is manifested when the hand is inclined to the 
ulnar side, the index and middle fingers are more extended 
than normal, there is considerable atrophy of the muscles of 
the thenar eminence, pronation is incomplete and defective, 
flexion of the index finger is absent, there is feeble 
flexion of the middle finger and inability to make a fist, 
the index and middle fingers remain extended, there is 
inability to flex the distal phalanx of thumb and defective 
opposition and abduction of the thumb, at right angles to the 
palm, there is weakened wrist flexion, and pain with trophic 
disturbances is present.  With respect to diseases of the 
peripheral nerves, the term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type pictured for complete paralysis for a particular 
nerve.  38 C.F.R. § 4.124a.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the 
moderate degree.  See note at "Diseases of the Peripheral 
Nerves" in 38 C.F.R. § 4.124(a).

The veteran's service medical records show that, as a result 
of the shrapnel wounds he sustained, the medial cutaneous 
nerve was severed and providers predicted it probably would 
not return to its function, although the veteran retained 
full motor function of the extremity.

An August 2004 examiner found that the service-connected 
muscle injury involved no nerve damage. The veteran could tie 
his shoelaces, fasten buttons, and pick-up and tear paper 
without difficulty.  The left hand fingertips could 
approximate the proximal transverse crease of the palm.  Left 
hand strength was within normal limits. There were no signs 
of lowered endurance or impaired coordination.  Examination 
of the left radius and ulna reveals normal findings.  
Neurological examination revealed motor function within 
normal limits, sensory function within normal limits, left 
upper extremity biceps jerk 2+ and triceps jerk 2+.  
Subjective complaints included numbing, tingling, and 
abnormal sensation.  

Range of motion was as follows:  Of the left index finger: 
distal interphalangeal (DIP), flexion 90 degrees, proximal 
interphalangeal (PIP), flexion 100 degrees, metacarpal 
phalangeal (MP), flexion 90 degrees; of the left long finger:  
DIP, flexion 90 degrees, PIP, flexion 100 degrees, MP, 
flexion 90 degrees; of the left ring finger:  DIP, flexion 90 
degrees, PIP, flexion 100 degrees, MP, flexion 90 degrees; of 
the left little finger  DIP, flexion 90 degrees, PIP, flexion 
100 degrees, MP, flexion 90 degrees.

There is no medical evidence of impaired function consistent 
with moderate incomplete paralysis.  Motor and sensory 
functions are within normal limited, range of motion is not 
limited, and the veteran's subjective complaints are only of 
numbness, tingling, and abnormal sensation.  A 20 percent 
rating in not warranted.

The preponderance of the evidence is against the veteran's 
claim for a higher rating. Because the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable result.  
The Board finds that the veteran's current 10 percent rating 
is most appropriate for service-connected paresthesia of the 
left forearm and fingers of the left hand.


ORDER

The claim for a rating in excess of 10 percent for 
paresthesia of the left forearm and fingers of the left hand 
is denied.




REMAND

The veteran's service medical records disclose that he 
sustained multiple shell fragment wounds in the left arm with 
necrotic tissue.  Debridement was performed.  The resulting 
scar was firmly attached and  there was atrophy of the arm 
and forearm, and several metallic fragments remained in the 
soft tissues on the lateral aspect of the arm.  Service 
connection has been granted for paresthesia, as discussed 
above, and for atrophy of the muscles of the left arm under 
DC 5305, which rates injuries to MG V (the flexor muscles of 
the elbow, the biceps, brachialis, and brachioradialis).

As noted above, the August 2004 examiner stated that the 
veteran's injuries also involved MG VII and MG VIII.  Loss of 
deep muscle fascia was also noted, but the muscle groups 
affected were not specified.  If a single injury results in 
multiple disabilities that are wholly separate and distinct, 
without any shared manifestations, separate ratings for each 
such disability is not pyramiding. Esteban v. Brown, 6 Vet. 
App. 259 (1994).  Injuries to MG VII and MG VIII should be 
considered for separate compensable ratings.  The examiner 
must clarify whether (1) the injury to MG V includes loss of 
deep muscle fascia, (2) the injury to MG VII includes loss of 
deep muscle fascia, and (3) the injury to MG VIII includes 
loss of deep muscle fascia.  The current severity of these 
injuries cannot be assessed without accurate information as 
to the location of the deep muscle fascia, which would result 
in a muscle injury being rated "moderately severe."  See 38 
C.F.R. § 4.56(d)(3).  A new examination is necessary.

Although the claims file contains a March 2007 note that the 
veteran refused to attend a scheduled examination, the 
reasons for his refusal are not given, and he should be given 
another opportunity to attend a VA examination.  This 
examination is requested in order to accurately access the 
extent of the veteran's injuries with a view towards possible 
separate (additional) ratings to be assigned.  



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded the 
opportunity to identify any additional 
relevant evidence which is not yet of 
record.

2.  The veteran's VA treatment records from 
December 2004 to the present should be 
associated with the claims file.

3.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded a musculoskeletal examination of 
all the muscles groups of the left arm and 
shoulder, particularly MG V, MG VII, and MG 
VIII, with radiologic studies.  The examiner 
should do the following:

(a)  For MG V, note whether the muscle group 
is affected by loss of deep muscle fascia, 
muscle substance, or normal firm resistance 
of muscles compared with the right side.  
Note whether tests of strength and endurance 
compared with the right side demonstrate 
positive evidence of impairment. Record the 
locations of all entrance and exit wounds.

(b)  For MG VII, note whether the muscle 
group is affected by loss of deep muscle 
fascia, muscle substance, or normal firm 
resistance of muscles compared with the 
right side.  Note whether tests of strength 
and endurance compared with the right side 
demonstrate positive evidence of impairment. 
Record the locations of all entrance and 
exit wounds.

(c)  For MG VIII, note whether the muscle 
group is affected by loss of deep muscle 
fascia, muscle substance, or normal firm 
resistance of muscles compared with the 
right side.  Note whether tests of strength 
and endurance compared with the right side 
demonstrate positive evidence of impairment. 
Record the locations of all entrance and 
exit wounds.

(d)  For any other muscle group affected, 
note whether the muscle group is affected by 
loss of deep muscle fascia, muscle 
substance, or normal firm resistance of 
muscles compared with the right side.  Note 
whether tests of strength and endurance 
compared with the right side demonstrate 
positive evidence of impairment. Record the 
locations of all entrance and exit wounds.

4. The RO must inform the veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006). In the event that the 
veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address. It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After completing the above action, and 
any other development as may be indicated by 
any response received as a consequence of 
the actions taken in the paragraphs above, 
the claims should be readjudicated.  If a 
claim remains denied, a supplemental 
statement of the case should be provided to 
the veteran and his representative.  After 
the veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


